Title: Skelton Jones to Thomas Jefferson, 17 April 1811
From: Jones, Skelton
To: Jefferson, Thomas


          
            Dear Sir
            Petersburg, April 17. 1811.
          
           In consequence of my temporary residence in this place, during the present spring, and approaching fall, summer, in order to superintend the printing of the History of Virginia, which in no long time will go to press, I did not receive your polite and liberal answer, to my letter of the 15th of Jany until within a few days. I return you my sincere thanks for the frank and friendly manner, in which you express your willingness to accord me the favor solicited, whenever in your power; observing at the same time that it would be as accept acceptable now, as at the period originally requested.
           When I first undertook to compose the History of Virginia, I was deceived by false statements, and deluded by false hopes. I was told, in the first place, that Mr Burk had arranged his notes chronologically, and that nothing more remained than to draw out of them the composition, and give it the finishing touches of style. To such an extent had this idea prevailed, that I was under the necessity of publishing, my disappointment, regret, and mortification, on finding that Mr Burk had not written a single word, but what was printed in his last volume. I was deluded by false hopes, inasmuch, as I was induced to believe that a considerable profit must immediately accrue, from the (thus anticipated) speedy execution of the work. I was thus withdrawn from a promising county court practice, and my honor precipitately compromitted to the public to finish the work in a given int? time.  The vexation occasioned by my being induced to abandon the practice of the law, and the failure of the prospects, which had been set up in gaudy array before me, but like the horizon retired at my approach, together with other moral and physical causes, threw me into a state of despondency, and for the last three years has rendered my life almost a burden to me; my health has been constantly precarious; the present is the fifth or sixth attack which I have had in that time: for I have just risen from a bed of sickness, and have at this moment two blisters on me. To fill up the measure of my disquietude they have tormented me to leave home and take up my residence in a boarding house,  no without adequate funds, and surrounded by beasts that have no ideas beyond their appetites—my situation is sufficiently forlorn—I experience a kind of social de desolation, which leaves me alone amidst thousands— but I beg pardon for saying so much of myself, and have only been led on to do so, in order to excuse my appeal, to the liberal and the wise, under the pressure of the unforeseen calamaties, which now weigh me down.
            Your collection of Newspapers, lent to Mr Burk, from 1741 to 1760, of which you requested information in a former letter, were carried from this place after the death of Burk, by the late John Page, Esquire, and are now in possession of his widow at Rosewell. This information I obtained from Mr Jno Robinson of Richmond. If you wish to address him on the subject, he is the same gentleman who formerly resided at a place colled Cobbs (I believe,) somewhere in this neighbourhood, and is now Clerk to the Council.
             You mention in your letter just now referred to, that the Committee of Revisal, appointed in ’76, consisted, of Mr Pendleton, Mr Wythe, Mr Mason, Mr Lee, and yourself. Mr Pendleton and Mr Wythe I personally knew; but there were so many conspicuous characters, who bore the names of the other gentlemen, that I will thank you to designate them by their first names.
          Your letter written in ’79 or ’80 to the    Virginia Delegation in Congress, vindicating your native state from the charge of lukewarmness in the common cause of America, has been searched for in vain. I obtained an order of council for examining the public papers, and find that it was among those destroyed by the British.—
          Hoping that you will experience experience, in your new situation of a farmer, all the enjoyment which you anticipated from that tranquil mode of life, I remain with every sentiment of respect,
          
            Yr most obedt humble servt
            
 Skelton Jones
          
        